Citation Nr: 1145882	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  05-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to September 1953 and from November 1953 to December 1971.  He died in June 2004; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant and her daughters testified before the undersigned Veterans Law Judge at a November 2006 hearing conducted via videoconference.  A transcript of the hearing is of record.

Procedural History

The instant case was brought before the Board in December 2007, at which time the appellant's claim was denied.  The appellant then appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued an order granting a Joint Motion for Remand, vacating the Board's December 2007 decision and remanding the instant claim for further consideration.  The case is once again before the Board for appellate consideration.



FINDING OF FACT

In a November 2011 rating decision, prior to the promulgation of a decision in the current appeal, the appellant was awarded service connection for the cause of the Veteran's death, representing a full grant of benefits sought on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); AB v. Brown, 6 Vet. App. 35, 38 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The appeal on the merits of the appellant's claim of entitlement to service connection for the cause of the Veteran's death has become moot by virtue of a November 2011 rating decision granting the full benefit sought.  The appellant was provided notice of the favorable decision by letter dated November 3, 2011.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a) , 7105(d)(5); AB, 6 Vet. App. at 38 .



ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


